Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 

Response to Arguments
Claims 1-18 are pending for examination.

Regarding the rejection of claim 11 under 35 U.S.C. §112(b), applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 01/20/2022, therefore the rejections are now withdrawn.

Regarding the rejection of claims 1-16 under 35 U.S.C. §103, applicant’s arguments have been considered but are deemed moot in view of the new grounds of rejection necessitated by applicant’s amendment, outlined below.

Regarding new claims 17 and 18, the examiner finds support in at least ¶[0099] of the specification. No new matter is added.


Drawings
The following figures should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Figure 3 based on ¶[0042]: “FIG. 3 illustrates an exemplary air and ground architecture of an exemplary Vehicle Sensing/Monitoring System (VSMS) 300 as may be known in the present art”
Figure 4 based on ¶[0026]: “FIG. 4 provides a block diagram of four separate Data Acquisition and Processing Units (DAPUs) implemented as four separate Line Replaceable Units (LRUs) as part of a VSMS, according to an exemplary legacy system and method”
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Information Disclosure Statement
The information disclosure statement filed 01/20/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
A copy of Foreign Patent Document Cite No 1 (EP 0407179, Bristow Helicopters) has not been provided and has therefore not been considered. 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich et al. (PGPub No US 2011/0054721 A1) in view of Barry et al. (GB 2233798 A),  and in further view of Sheldon et al. (PGPub No US 2017/0011560 A1) henceforth known as Goodrich, Barry, and Sheldon, respectively.
Goodrich and Barry were first cited in a previous Office Action.
	
	Regarding claim 1, Goodrich teaches:
A data acquisition and processing unit (DAPU) for use in a transport vehicle, comprising:
(Goodrich, FIG. 1: (10); FIG. 5: (200);
¶[0031]: “The IAC-1239 system 10 provides an on-aircraft acquisition, processing and storage capability to support aircraft health and usage management…”;
¶[0145]: “…The VMEP-ECA circuit card 200 is mounted at the middle of the chassis. This card 200 contains the acquisition and processing electronics…”;
¶[0166]: “The IAC-1239 LRU is capable of storing…”;
Where the IAC-1239 is an acquisition and processing unit that provides on-aircraft data acquisition and processing (A data acquisition and processing unit (DAPU) for use in a transport vehicle), where the IAC-1239 is a line-replaceable unit, i.e. LRU that contains a primary circuit card assembly shown in FIG. 5; of which the VMEP-ECA circuit card 200 performs data acquisition and processing)

a single line-replaceable unit (LRU), wherein the single LRU is configured to receive sensor data from a plurality of sensors of the transport vehicle; and
(Goodrich, FIG. 1: (10), (14); 
¶[0057]: “External sensors and digital information and the internal inertial measurement systems can be used as inputs for the processing of derived parameters such as attitudes, speeds and headings…”;
¶[0166]: “The IAC-1239 LRU is capable of storing…”;
Where the IAC-1239 LRU (a single line-replaceable unit (LRU)) receives sensor information from a plurality of aircraft sensors (the single LRU is configured to receive sensor data from a plurality of sensors of the transport vehicle))

a single primary circuit card assembly (CCA) disposed within the LRU, wherein
(Goodrich, FIG. 1: (10); FIG. 5: (200);
¶[0031]: “The IAC-1239 system 10 provides an on-aircraft acquisition, processing and storage capability to support aircraft health and usage management…”;
¶[0145]: “…The VMEP-ECA circuit card 200 is mounted at the middle of the chassis. This card 200 contains the acquisition and processing electronics…”;
¶[0166]: “The IAC-1239 LRU is capable of storing…”;
Where the VMEP-ECA circuit card 200 performs data acquisition and processing (a single primary circuit card assembly (CCA)), located within the IAC-1239 LRU (disposed within the LRU))

the single primary CCA is electronically configured to provide integrated processing to implement a comprehensive set of vehicular health management (VHM) functions, the comprehensive set of VHM functions comprising: 
(i) on-board maintenance system (OMS) functions and 
(ii) health and usage monitoring/management system (HUMS) functions,
(Goodrich, FIG. 2; FIG. 5: (200);
¶[0019]: “…The circuit card may be configured to perform at track at least one of Rotor Track and Balance, Drive Train Vibration Monitoring, Helicopter Operational Monitoring Program (ROMP), Engine Health and Usage Monitoring, Exceedance Monitoring and Regime Recognition…”;
¶[0145]: “…The VMEP-ECA circuit card 200 is mounted at the middle of the chassis. This card 200 contains the acquisition and processing electronics…”;
Where the VMEP-ECA circuit card 200 provides the acquisition and processing circuitry (the single primary CCA is electronically configured to provide integrated processing) that implements various functions (to implement a comprehensive set of vehicular health management (VHM) functions), such as exceedance monitoring (comprising: on-board maintenance system (OMS) functions) and health and usage monitoring (comprising: health and usage monitoring/management system (HUMS) functions))


[...] wherein the VHM functions further comprise non-redundant common event detection, data analysis, and data recording for the OMS functions and HUMS functions, and 
(Goodrich, FIG. 2: (100), (108);
¶[0121]: “FIG. 2 provides a simplified block diagram of the on board software 100. The software is modular. Major functional blocks include device drivers 102, the operating system 104, measurement and control 106 and Diagnostic Processing Unit (DPU) Library 108. DPUs provide specialized diagnostic processing and may utilize all raw and semi-processed data collected by the system 10. DPUs have access to all raw measured data. The IAC-1239 system 10 supports On Board Software v4.0 with only modifications to device driver functions. All acquisition, processing, communication and storage methods shall be supported”;
Where the IAC-1239 system 10 uses the same raw measured data and semi-processed data, i.e. non-redundant common data recording and data analysis, and contains a consolidated software library, DPU Library 108, that includes a single exceedance monitoring DPU resulting in non-redundant common event detection (the VHM functions further comprise non-redundant common event detection, data analysis, and data recording) in order to accomplish the consolidated functions of exceedance monitoring and health and usage monitoring (for the OMS functions and HUMS functions); see response to arguments for additional details)

wherein the single primary circuit card assembly is further configured to generate, based on the OMS and HUMS functions, a [visual] alert [to an operator].
 (Goodrich,
¶[0063]: “The IAC-1239 system 10 is capable of processing exceedances on board. Exceedance processing is capable of using collected and calculated parameter data and vibration based Condition Indicators (CIs) to detect and annunciate on board exceedances to an external caution and warning panel light or external cockpit display”;
Where the IAC-1239 system 10 (the single primary circuit card assembly) annunciates, based on the exceedance monitoring and health and usage monitoring (is further configured to generate, based on the OMS and HUMS functions), on board exceedances to an external cockpit display (a [...] alert [...])). 

	Goodrich fails to explicitly teach generating, based on the OMS and HUMS functions, a visual alert to an operator and wherein the OMS functions are configured to receive and analyze, as an input, an output of the HUMS functions,  the limitation bolded for emphasis. 
	However, in the same field of endeavor, Barry teaches:
[... generate, based on the OMS and HUMS functions, a] visual [alert] to an operator.
(Barry, FIG. 1; FIG. 11;
Page 5, line 35 to page 6, line 11: “EXCEEDANCE MONITORING When an Exceedance is detected a report is 1 transferred to the Maintenance Recorder detailing:- the Exceedance Parameter, Duration of Exceedance, Maximum Value of Exceedance, time into flight at the start of Exceedance, and a copy of the FDR data stream extending throughout the period of the exceedance and for a few seconds before and after. An Exceedance flag will also be identified on the FDR data stream to the DFDR. An Exceedance Summary will also be available on the Cockpit Display Unit (CDU), for use by aircrew or maintence staff”;
Page 9, lines 1-11: “COCKPIT DISPLAY The system will be capable of driving a full Cockpit Display Unit (CDU) which will provide the pilot with information on exceedances power assurance, alerts etc., together with the command button required for the acquisition of data. If required a simple display of push buttons and lights could be fitted which would enable the pilot to acquire defined data together with advisory/warning lights”;
Where the data acquisition and processing unit (DAPU) performs exceedance monitoring and generates, based on the exceedance monitoring ([... generate, based on the OMS and HUMS functions]), an exceedance summary, displayed on the Cockpit Display Unit (CDU) for the aircrew ([a] visual alert to an operator)). 

	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the data acquisition and processing unit of Goodrich with the feature of generating a visual alert to an operator of Barry because the features of providing a visual alert to the pilot “enable the pilot to acquire defined data together with advisory/warning lights” (Barry, page 9, lines 10-11).  Further, “The pilot may interrogate the system during flight, via a Cockpit Display Unit (CDU), and may also enter additional operational information on the CDU, usage and exceedance may be viewed” (Barry, page 15, lines 16-19). That is, the features of Barry keep the pilot informed and allow the pilot to review detailed exceedance information during flight. 
	
	The combination of Goodrich and Barry fails to explicitly teach wherein the OMS functions are configured to receive and analyze, as an input, an output of the HUMS functions. 
However, in the same field of endeavor, Sheldon teaches:
wherein the OMS functions are configured to receive and analyze, as an input, an output of the HUMS functions,
(Sheldon, FIG.1; FIG. 2; FIG. 3; ¶[0041]-¶[0046]: (DQA Module 46);
Abstract: “...One or more processing modules process the captured vibration data to improve reliability and/or accuracy of the captured data, and a fault reasoning module calculates a health indicator of the drivetrain components”;
¶[0047]: “...a failure fault mode reasoning module 86 evaluates the processed vibration data from all of the sources, including the loads monitoring 44, SQA module 46, JFTA module 60, load filtering module 82, noise reduction algorithm 64, and SCD-based CIs 85”;
Where the failure fault mode reasoning module 86 (wherein the OMS functions) receives and analyzes, as an input, (are configured to receive and analyze, as an input), an output of the data quality assurance (DQA) module 46 (an output of the HUMS functions).
The system 36 utilizes one or more processing modules, i.e. programmed functions such as the OMS and HUMS functions.
The DQA module 46 receives raw data, determines whether the data exceeds a threshold, and flags the data- see ¶[0041]-¶[0046]. This is equivalent to the claimed HUMS functions of non-redundant common event detection (claim 1) and event exceedance detection (dependent claim 9)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the data acquisition and processing unit of Goodrich and Barry with the feature of inputting the OMS functions with an output of the HUMS functions of Sheldon because, with reference to FIG. 3 of Sheldon, “The data CI flags 54 are weighted and summed to arrive at a data health indicator (HI) 56. The data HI 56 is compared to a threshold and determination is made whether to trip a DQA flag 58 based on the comparison” (Sheldon, ¶[0042]). That is, the DQA module 46 filters signals that are not considered “healthy”, resulting in better quality data for the failure fault mode reasoning module. Further “Due to the large number of CIs, components, and potentially complicated interactions between faults, it can be difficult to determine the best corrective action based upon typical information provided by a HUMS... Therefore, to reduce false alarms, improve diagnostics, and focus maintenance actions, a drive system fault-failure mode reasoner 86 is used” (Sheldon, ¶[0047]).


	Regarding claim 2, Goodrich, Barry, and Sheldon teach the DAPU of claim 1. Goodrich further teaches:
the single primary CCA comprises a hardware microprocessor and a memory with a respective processing power and a respective memory capacity sufficient to implement the comprehensive set of VHM functions.
(Goodrich, FIG. 6;
¶[0025]: “FIG. 6 is a VMEP-ECA Circuit Card Block Diagram of the IAC-1239 system”;
¶[0152]: “The High Speed Processor is based on a high density FPGA. The FPGA contains interfaces to the accelerometer A/D converter section, tachometers, blade trackers and the analog/discrete I/O…”;
¶[0153]: “The function of the HSSP is to manage the hardware interfaces to the sensors and digital I/O and provide hardware based processing such as the DSP Function Processor and Parameter Buffer processor. The objective of the HSSP is to dramatically improve the DSP processing performance and reduce movement and transfer times for sampled sensor data and digital I/O”;
¶[0154]: “The HSSP contain two 128 Mbytes of RAM blocks…”;
Where the VMEP-ECA Circuit Card 200 (the single primary CCA) contains a high speed processor and sufficient RAM (comprises a hardware microprocessor and a memory) in order to accomplish the DSP and Parameter Buffer processing in support of monitoring the aircraft (with a respective processing power and a respective memory capacity sufficient to implement the comprehensive set of VHM functions)).


Regarding claim 3, Goodrich, Barry, and Sheldon teach the DAPU of claim 1. Goodrich further teaches: 
the comprehensive set of VHM functions further comprises at least one of: 
crash-survivable cockpit voice and flight data recorder (CVFDR) functions; and quick access recorder (QAR) functions.
(Goodrich,
¶[0017]: …the system may also include a crash survivable cockpit voice and flight data recorder”;
¶[0030]: “…The IAC-1249 system 10 adds a crash survivable cockpit voice and flight data recorder with the HUMS unit that contains the unique technologies to the IAC-1239 system 10. The IAC-1249 combined unit provides all the required functions in a single unit. The advantage is further weight and cost reduction when compared with other current system approaches”;
Where the IAC-1249 system includes a crash survivable cockpit voice and flight data recorder (the comprehensive set of VHM functions further comprises crash-survivable cockpit voice and flight data recorder (CVFDR) functions)). 


	Regarding claim 4, Goodrich, Barry, and Sheldon teach the DAPU of claim 1. Goodrich further teaches:
the comprehensive set of VHM functions further comprises crash-survivable cockpit voice -and -flight data recorder (CVFDR) functions, and 
(Goodrich,
¶[0017]: …the system may also include a crash survivable cockpit voice and flight data recorder”;
¶[0030]: “…The IAC-1249 system 10 adds a crash survivable cockpit voice and flight data recorder with the HUMS unit that contains the unique technologies to the IAC-1239 system 10. The IAC-1249 combined unit provides all the required functions in a single unit. The advantage is further weight and cost reduction when compared with other current system approaches”;
Where the IAC-1249 system includes a crash survivable cockpit voice and flight data recorder (the comprehensive set of VHM functions further comprises crash-survivable cockpit voice and flight data recorder (CVFDR) functions))

the DAPU further comprises at least one of: 
(a) an integrated crash-protected memory (CPM) and 
(b) an interface to connect with a CPM which is separate from the DAPU and is configured to maintain data storage upon the loss of the DAPU.
(Goodrich, FIG. 6;
¶[0009]: “…the system is configured to withstand extreme operating environments including: temperature, altitude, crash hazard shock, vibration, explosive atmosphere, low pressure, high temperature storage, low temperature storage, temperature shock, humidity, rain, fungus, salt fog, dust, sand, functional shock, bench handling shock and gunfire vibration”;
Where FIG. 6 illustrates the system, including integrated memory, and where the system as a whole is configured to withstand crash hazard shock, i.e. integrated memory that can withstand crash hazard shock (the DAPU further comprises an integrated crash-protected memory (CPM))).


	Regarding claim 5, Goodrich, Barry, and Sheldon teach the DAPU of claim 1. Goodrich further teaches:
the DAPU further comprises at least one of: 
(a) an integrated crash-protected memory (CPM) and 
(b) an interface to connect with a CPM which is separate from the DAPU and is configured to maintain data on removable storage.
(Goodrich, FIG. 6;
¶[0009]: “…the system is configured to withstand extreme operating environments including: temperature, altitude, crash hazard shock, vibration, explosive atmosphere, low pressure, high temperature storage, low temperature storage, temperature shock, humidity, rain, fungus, salt fog, dust, sand, functional shock, bench handling shock and gunfire vibration”;
Where FIG. 6 illustrates the system, including integrated memory, and where the system as a whole is configured to withstand crash hazard shock, i.e. integrated memory that can withstand crash hazard shock (the DAPU further comprises an integrated crash-protected memory (CPM))).

Goodrich fails to explicitly teach the comprehensive set of VHM functions further comprises quick access recorder (QAR) functions. 
However Barry further teaches:
the comprehensive set of VHM functions further comprises quick access recorder (QAR) functions 
(Barry, FIG. 2 (4/18): (QAR);
Page 3, lines 14-16: “The system of Figure 1 comprises a Data Acquisition Processing Unit, (DAPU) as illustrated in Figure 14…”;
Page 4, lines 7-11: “The signals are processed within the DAPU into four basic categories, Flight Data Acquisition, Exceedances, Health Monitoring and Usage Parameters. The DAPU will interface the Digital Flight Data Recorder (DFDR), a Quick Access Recorder (QAR)…”;
Where the Data Acquisition Processing unit processes Quick Access Recorder signals (the comprehensive set of VHM functions further comprises quick access recorder (QAR) functions)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the DAPU of Goodrich and Sheldon with the feature of incorporating the functions of a QAR within a DAPU of Barry “…to provide a system for monitoring the health and usage of certain important aspects of an aircraft component and system when in use to assist in the maintenance of an aircraft and also to provide relevant data in the event of a failure of a component or system” (Barry, Page 1, lines 13-18).


	Regarding claim 6, Goodrich, Barry, and Sheldon teach the DAPU of claim 1. Goodrich further teaches:
the DAPU is configured with a plurality of modules to support data acquisition, data storage, data analysis, and data offload for all of the functions of the comprehensive set of VHM functions.
(Goodrich,
¶[0039]: “The IAC-1239 system 10 processes vibration and parameter data in flight with the capability of lighting lights on a caution warning panel or to notify other aircraft systems through a digital interface. Selected raw and processed data are stored in non-volatile memory for transfer ground station software for further analysis and review…”;
¶[0055]: “The IAC-1239 system 10 supports the collection and processing of data required for FOQA or HOMP…”;
¶[0058]: “The IAC-1239 system 10 is capable of calculating the usage parameters… These parameters are derived from raw data provided by external data buses or parameter inputs”;
Where the IAC-1239 system 10 performs the functions of (the DAPU is configured with a plurality of modules to support) collecting data (data acquisition), storing data in non-volatile memory (data storage), transferring data to a ground station (data offload), and analysis of the data to calculate usage parameters for maintenance (data analysis, for all of the functions of the comprehensive set of DAPU functions)).


	Regarding claim 7, Goodrich, Barry, and Sheldon teach the DAPU of claim 6. Although Goodrich teaches various elements implying a user control interface (Goodrich, Cockpit Control Unit (CCU) 16; ¶[0097]: “Accuracy and digital scaling should be user defined”; ¶[0122]: “The IAC-1239 software architecture permits changes to be made to the operating software. All software includes methods for updating, troubleshooting and maintaining configuration control”), the combination of Goodrich and Sheldon fails to explicitly teach the limits of claim 7. 
However Barry further teaches:
the DAPU is further configured with a module to support at least one of user-interface control, sensor configuration, and processing configuration for all of the functions of the comprehensive set of VHM functions.
(Barry, FIG. 5 (8/18): (Cockpit Display Unit (C.D.U.)); FIG. 9; FIG. 11;
Page 34, lines 25-33: “The CDU illustrated in Figures 9 and 11 is shared with the RNAV navigation system, having both ARINC 429 and RS422 interfaces. In some cases the CDU will be dedicated only to IHUMS, although both interfaces will still be fitted.
This unit acts as the centralised acquisition and entry panel for all forms of data. The CDU is the Racal RNAV2 having a monochrome CRT display”;
Where the Data Acquisition Processing unit includes a Cockpit Display Unit (the DAPU is further configured with a module to support user-interface control), where the combined C.D.U. system for IHUMS and RNAV allows the pilot to access different programs, i.e. a user-interface control).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the DAPU of Goodrich and Sheldon with the feature of incorporating a user-interface control of Barry because “The unit will have dual capability being able to act as both an RNAV2 navigational computer, and a HUM CDU. This gives the advantage that on all aircraft fitted with an RNAV2 installation, a single display will be available, thus further reducing the weight and size of two separate units” (Barry, Page 34, line 33 to page 35, line 2).


	Regarding claim 8, Goodrich, Barry, and Sheldon teach the DAPU of claim 1. Goodrich further teaches:
the on-board maintenance system (OMS) functions include at least that of fault processing functions, data analysis and data recording.
(Goodrich,
¶[0063]: “The IAC-1239 system 10 is capable of processing exceedances on board. Exceedance processing is capable of using collected and calculated parameter data and vibration based Condition Indicators (CIs) to detect and annunciate on board exceedances to an external caution and warning panel light or external cockpit display…”;
¶[0163]: “The IAC-1239 system 10 includes Fault Detection and Fault Isolation capability. The Fault Detection (FD) for the IAC-1239 system 10 comprises an automated Built-in-test (BIT) method. Automated BIT method is defined as capability currently being detected and annunciated through the aircraft CMS. The integrated electronic solution to BIT on the IAC-1239 system 10 achieve a FD capability of 95%”;
Where the IAC-1239 system 10 performs the functions of (the on-board maintenance system (OMS) functions include at least) fault detection (that of fault processing functions) and processing exceedances that require calculated data (data analysis) and collected data (and data recording)).


	Regarding claim 9, Goodrich, Barry, and Sheldon teach the DAPU of claim 1. Goodrich further teaches:
the health and usage monitoring/management system (HUMS) functions include at least two of: vibration analysis, vehicle component usage monitoring, rotor track and balance monitoring, data recording, and event exceedance detection.
(Goodrich,
¶[0058]: “The IAC-1239 system 10 is capable of calculating the usage parameters, for total engine operating hours, number of engine starts, total single engine flying time….”;
¶[0059]: “The IAC-1239 engine monitoring provisions include engine performance monitoring, engine usage monitoring, and engine vibration monitoring”;
¶[0063]: “The IAC-1239 system 10 is capable of processing exceedances on board. Exceedance processing is capable of using collected and calculated parameter data and vibration based Condition Indicators (CIs) to detect and annunciate on board exceedances to an external caution and warning panel light or external cockpit display…”;
Where the IAC-1239 system 10 performs the functions of (the health and usage monitoring/management system (HUMS) functions include at least two of) processing exceedances (event exceedance detection) and monitoring engine usage (vehicle component usage monitoring)).


	Regarding claim 10, Goodrich teaches:
An electronic monitoring system (EMS) comprising: 
(Goodrich, FIG. 1: (10); FIG. 5: (200); FIG. 6;
¶[0031]-[0036]: “The IAC-1239 system 10 provides an on-aircraft acquisition, processing and storage capability to support aircraft health and usage management. Specific capabilities include:…Drive Train Vibration Monitoring… Helicopter Operational Monitoring Program (HOMP)… Engine Health and Usage Monitoring… Exceedance Monitoring…”;
¶[0145]: “…The VMEP-ECA circuit card 200 is mounted at the middle of the chassis. This card 200 contains the acquisition and processing electronics…”;
¶[0166]: “The IAC-1239 LRU is capable of storing…”;
Where the IAC-1239 is an acquisition and processing unit that provides on-aircraft monitoring (An electronic monitoring system (EMS)), where the IAC-1239 is a line-replaceable unit, i.e. LRU, that contains a primary circuit card assembly shown in FIG. 5; of which the VMEP-ECA circuit card 200 performs data acquisition and processing, i.e. monitoring, and where the VMEP-ECA circuit card 200 shown in FIG. 6 includes a processor and memory)

a single line-replaceable unit (LRU); and 
(Goodrich, FIG. 1: (10); FIG. 5: (200); FIG. 6;
¶[0031]-[0036]: “The IAC-1239 system 10 provides an on-aircraft acquisition, processing and storage capability to support aircraft health and usage management. Specific capabilities include:…Drive Train Vibration Monitoring… Helicopter Operational Monitoring Program (HOMP)… Engine Health and Usage Monitoring… Exceedance Monitoring…”;
¶[0145]: “…The VMEP-ECA circuit card 200 is mounted at the middle of the chassis. This card 200 contains the acquisition and processing electronics…”;
¶[0166]: “The IAC-1239 LRU is capable of storing…”;
Where the IAC-1239 is a line-replaceable unit, i.e. LRU (a single line-replaceable unit (LRU)) that contains a primary circuit card assembly shown in FIG. 5; of which the VMEP-ECA circuit card 200 performs data acquisition and processing, i.e. monitoring)

a single primary circuit card assembly (CCA) disposed within the LRU, the single primary CCA comprising a hardware processor and a memory, 
(Goodrich, FIG. 1: (10); FIG. 5: (200); FIG. 6;
¶[0031]-[0036]: “The IAC-1239 system 10 provides an on-aircraft acquisition, processing and storage capability to support aircraft health and usage management. Specific capabilities include:…Drive Train Vibration Monitoring… Helicopter Operational Monitoring Program (HOMP)… Engine Health and Usage Monitoring… Exceedance Monitoring…”;
¶[0145]: “…The VMEP-ECA circuit card 200 is mounted at the middle of the chassis. This card 200 contains the acquisition and processing electronics…”;
¶[0166]: “The IAC-1239 LRU is capable of storing…”;
Where the VMEP-ECA circuit card 200 performs data acquisition and processing, i.e. monitoring (a single primary circuit card assembly (CCA)), located within the IAC-1239 LRU (disposed within the LRU), and where the VMEP-ECA circuit card 200 shown in FIG. 6 includes a processor and memory (the single primary CCA comprising a hardware processor and a memory))

wherein the single LRU is configured to: 
be integrated into an air transport vehicle; 
(Goodrich, FIG. 1: (10); FIG. 5;
¶[0031]-[0036]: “The IAC-1239 system 10 provides an on-aircraft acquisition, processing and storage capability to support aircraft health and usage management…”;
¶[0145]: “…The VMEP-ECA circuit card 200 is mounted at the middle of the chassis. This card 200 contains the acquisition and processing electronics…”;
¶[0166]: “The IAC-1239 LRU is capable of storing…”;
Where the IAC-1239 system 10 is a line-replaceable unit, i.e. LRU for on-aircraft use (the single LRU is configured to: be integrated into an air transport vehicle))

perform a plurality of sensing, monitoring, and reporting (SMR) functions, the plurality of SMR functions comprising two or more of health and usage monitoring system (HUMS) functions, cockpit voice and flight data recorder (CVFDR) functions, on-board maintenance system (OMS) functions, [...], and quick access recorder (QAR) functions; and 
(Goodrich, FIG. 2; FIG. 5: (200);
¶[0019]: “…The circuit card may be configured to perform at track at least one of Rotor Track and Balance, Drive Train Vibration Monitoring, Helicopter Operational Monitoring Program (ROMP), Engine Health and Usage Monitoring, Exceedance Monitoring and Regime Recognition…”;
Where the IAC-1239 system 10 (wherein the single LRU is configured to) implements various functions (perform a plurality of sensing, monitoring, and reporting (SMR) functions), such as exceedance monitoring (comprising on-board maintenance system (OMS) functions) and health and usage monitoring (comprising health and usage monitoring/management system (HUMS) functions))

the single primary CCA comprises a data interface configured to interface with all sensing systems of the transport vehicle which are required to support the plurality of SMR functions, 
(Goodrich, FIG. 1: (14), (28); FIG. 5: (200); FIG. 6: (various interfaces);
¶[0057]: “External sensors and digital information and the internal inertial measurement systems can be used as inputs for the processing of derived parameters such as attitudes, speeds and headings. Where possible, the IAC-1239 system 10 supports the HOMP requirements with a minimal number of interfaces to external systems.…”;
Where the VMEP-ECA card 200, shown in FIG. 6, (the single primary CCA) uses a minimum number of interfaces to connect with various aircraft sensors and subsystems (comprises a data interface configured to interface with all sensing systems of the transport vehicle), in order to support the various monitoring functions (which are required to support the plurality of SMR functions)).

wherein the SMR functions further comprise non-redundant common event detection, data analysis, and data recording for the two or more functions, and 
(Goodrich, FIG. 2: (100), (108);
¶[0121]: “FIG. 2 provides a simplified block diagram of the on board software 100. The software is modular. Major functional blocks include device drivers 102, the operating system 104, measurement and control 106 and Diagnostic Processing Unit (DPU) Library 108. DPUs provide specialized diagnostic processing and may utilize all raw and semi-processed data collected by the system 10. DPUs have access to all raw measured data. The IAC-1239 system 10 supports On Board Software v4.0 with only modifications to device driver functions. All acquisition, processing, communication and storage methods shall be supported”;
Where the IAC-1239 system 10 uses the same raw measured data and semi-processed data, i.e. non-redundant common data recording and data analysis, and contains a consolidated software library, DPU Library 108, that includes a single exceedance monitoring DPU resulting in non-redundant common event detection (the SMR functions further comprise non-redundant common event detection, data analysis, and data recording) in order to accomplish the consolidated functions of exceedance monitoring and health and usage monitoring (for the two or more functions); see response to arguments for additional details) 

wherein the LRU is further configured to generate, based on the two or more functions, an alert [to an operator].
(Goodrich,
¶[0063]: “The IAC-1239 system 10 is capable of processing exceedances on board. Exceedance processing is capable of using collected and calculated parameter data and vibration based Condition Indicators (CIs) to detect and annunciate on board exceedances to an external caution and warning panel light or external cockpit display”;
Where the IAC-1239 system 10 (the single primary circuit card assembly) annunciates, based on the exceedance monitoring and health and usage monitoring (is further configured to generate, based on the OMS and HUMS functions), on board exceedances to an external cockpit display (an alert [...])).
	
	Goodrich fails to explicitly teach generating, based on the two or more functions, an alert to an operator and wherein the OMS functions are configured to receive and analyze, as an input, an output of the HUMS functions, the limitations bolded for emphasis. 
	However, in the same field of endeavor, Barry teaches:
[... generate, based on the two or more functions, an alert] to an operator.
 (Barry, FIG. 1; FIG. 11;
Page 5, line 35 to page 6, line 11: “EXCEEDANCE MONITORING When an Exceedance is detected a report is 1 transferred to the Maintenance Recorder detailing:- the Exceedance Parameter, Duration of Exceedance, Maximum Value of Exceedance, time into flight at the start of Exceedance, and a copy of the FDR data stream extending throughout the period of the exceedance and for a few seconds before and after. An Exceedance flag will also be identified on the FDR data stream to the DFDR. An Exceedance Summary will also be available on the Cockpit Display Unit (CDU), for use by aircrew or maintence staff”;
Page 9, lines 1-11: “COCKPIT DISPLAY The system will be capable of driving a full Cockpit Display Unit (CDU) which will provide the pilot with information on exceedances power assurance, alerts etc., together with the command button required for the acquisition of data. If required a simple display of push buttons and lights could be fitted which would enable the pilot to acquire defined data together with advisory/warning lights”;
Where the data acquisition and processing unit (DAPU) performs exceedance monitoring and generates, based on the exceedance monitoring [... generate, based on the two or more functions]), an exceedance summary, displayed on the Cockpit Display Unit (CDU) for the aircrew ([an alert] to an operator)). 

	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the data acquisition and processing unit of Goodrich with the feature of generating an alert to an operator of Barry because the features of providing an alert to the pilot “enable the pilot to acquire defined data together with advisory/warning lights” (Barry, page 9, lines 10-11).  Further, “The pilot may interrogate the system during flight, via a Cockpit Display Unit (CDU), and may also enter additional operational information on the CDU, usage and exceedance may be viewed” (Barry, page 15, lines 16-19). That is, the features of Barry keep the pilot informed and allow the pilot to review detailed exceedance information during flight. 

	The combination of Goodrich and Barry fails to explicitly teach wherein the OMS functions are configured to receive and analyze, as an input, an output of the HUMS functions. 
	However, in the same field of endeavor, Sheldon teaches:
	wherein the OMS functions are configured to receive and analyze, as an input, an output of the HUMS functions
(Sheldon, FIG.1; FIG. 2; FIG. 3; ¶[0041]-¶[0046]: (DQA Module 46);
Abstract: “...One or more processing modules process the captured vibration data to improve reliability and/or accuracy of the captured data, and a fault reasoning module calculates a health indicator of the drivetrain components”;
¶[0047]: “...a failure fault mode reasoning module 86 evaluates the processed vibration data from all of the sources, including the loads monitoring 44, SQA module 46, JFTA module 60, load filtering module 82, noise reduction algorithm 64, and SCD-based CIs 85”;
Where the failure fault mode reasoning module 86 (wherein the OMS functions) receives and analyzes, as an input, (are configured to receive and analyze, as an input), an output of the data quality assurance (DQA) module 46 (an output of the HUMS functions).
The system 36 utilizes one or more processing modules, i.e. programmed functions such as the OMS and HUMS functions.
The DQA module 46 receives raw data, determines whether the data exceeds a threshold, and flags the data- see ¶[0041]-¶[0046]. This is equivalent to the claimed HUMS functions of non-redundant common event detection (claim 1) and event exceedance detection (dependent claim 9)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the data acquisition and processing unit of Goodrich and Barry with the feature of inputting the OMS functions with an output of the HUMS functions of Sheldon because, with reference to FIG. 3 of Sheldon, “The data CI flags 54 are weighted and summed to arrive at a data health indicator (HI) 56. The data HI 56 is compared to a threshold and determination is made whether to trip a DQA flag 58 based on the comparison” (Sheldon, ¶[0042]). That is, the DQA module 46 filters signals that are not considered “healthy”, resulting in better quality data for the failure fault mode reasoning module. Further “Due to the large number of CIs, components, and potentially complicated interactions between faults, it can be difficult to determine the best corrective action based upon typical information provided by a HUMS... Therefore, to reduce false alarms, improve diagnostics, and focus maintenance actions, a drive system fault-failure mode reasoner 86 is used” (Sheldon, ¶[0047]).


	Regarding claim 11, Goodrich, Barry, and Sheldon teach the EMS of claim 10. Goodrich further teaches:
the LRU comprises at least one of: 
(a) an integrated crash-protected memory (CPM) and 
(b) an interface to connect with a CPM which is separate from the LRU.
(Goodrich, FIG. 6;
¶[0009]: “…the system is configured to withstand extreme operating environments including: temperature, altitude, crash hazard shock, vibration, explosive atmosphere, low pressure, high temperature storage, low temperature storage, temperature shock, humidity, rain, fungus, salt fog, dust, sand, functional shock, bench handling shock and gunfire vibration”;
Where FIG. 6 illustrates the system, i.e. the VME ECA card 200, including integrated memory, and where the system as a whole is configured to withstand crash hazard shock, i.e. integrated memory that can withstand crash hazard shock (the LRU comprises an integrated crash-protected memory (CPM))).


	Regarding claim 12, Goodrich, Barry, and Sheldon teach the EMS of claim 10. Although Goodrich teaches the LRU as outlined in claim 10, the combination of Goodrich and Sheldon fails to teach an integrated quick access record (QAR). 
However Barry further teaches:
[the system] comprises at least one of: 
(a) an integrated quick access record (QAR) and 
(b) an interface to connect with a QAR which is separate from the LRU.
(Barry, FIG. 2 (4/18): (QAR);
Page 3, lines 14-16: “The system of Figure 1 comprises a Data Acquisition Processing Unit, (DAPU) as illustrated in Figure 14…”;
Page 4, lines 7-11: “The signals are processed within the DAPU into four basic categories, Flight Data Acquisition, Exceedances, Health Monitoring and Usage Parameters. The DAPU will interface the Digital Flight Data Recorder (DFDR), a Quick Access Recorder (QAR)…”;
Where the Data Acquisition Processing unit processes Quick Access Recorder signals ([the system] comprises an integrated quick access record (QAR)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the EMS, including the LRU of Goodrich and Sheldon with the feature of incorporating the functions of a QAR within a DAPU of Barry “…to provide a system for monitoring the health and usage of certain important aspects of an aircraft component and system when in use to assist in the maintenance of an aircraft and also to provide relevant data in the event of a failure of a component or system” (Barry, Page 1, lines 13-18).


	Regarding claim 13, Goodrich, Barry, and Sheldon teach the EMS of claim 10. Although Goodrich teaches various elements implying a user control interface (Goodrich, Cockpit Control Unit (CCU) 16; ¶[0097]: “Accuracy and digital scaling should be user defined”; ¶[0122]: “The IAC-1239 software architecture permits changes to be made to the operating software. All software includes methods for updating, troubleshooting and maintaining configuration control”), the combination of Goodrich and Sheldon fails to explicitly teach the limits of claim 13. 
However Barry further teaches:
the EMS is further configured with a module to support at least one of user-interface control, sensor configuration, and processing configuration for all of the plurality of sensing, monitoring, and reporting (SMR) functions.
(Barry, FIG. 5 (8/18): (Cockpit Display Unit (C.D.U.)); FIG. 9; FIG. 11;
Page 34, lines 25-33: “The CDU illustrated in Figures 9 and 11 is shared with the RNAV navigation system, having both ARINC 429 and RS422 interfaces. In some cases the CDU will be dedicated only to IHUMS, although both interfaces will still be fitted.
This unit acts as the centralised acquisition and entry panel for all forms of data. The CDU is the Racal RNAV2 having a monochrome CRT display”;
Where the Data Acquisition Processing unit includes a Cockpit Display Unit (the EMS is further configured with a module to support user-interface control), where the combined C.D.U. system for IHUMS and RNAV allows the pilot to access different programs, i.e. a user-interface control).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the EMS of Goodrich and Sheldon with the feature of incorporating a user-interface control of Barry because “The unit will have dual capability being able to act as both an RNAV2 navigational computer, and a HUM CDU. This gives the advantage that on all aircraft fitted with an RNAV2 installation, a single display will be available, thus further reducing the weight and size of two separate units” (Barry, Page 34, line 33 to page 35, line 2).


	Regarding claim 14, Goodrich, Barry, and Sheldon teach the EMS of claim 10. Goodrich further teaches:
the SMR functions include at least two of: fault processing functions, testing and rigging functions, data loading functions, software loading functions, vehicle configuration reporting functions, data recording, and event exceedance detection.
(Goodrich,
¶[0063]: “The IAC-1239 system 10 is capable of processing exceedances on board. Exceedance processing is capable of using collected and calculated parameter data and vibration based Condition Indicators (CIs) to detect and annunciate on board exceedances to an external caution and warning panel light or external cockpit display…”;
¶[0163]: “The IAC-1239 system 10 includes Fault Detection and Fault Isolation capability. The Fault Detection (FD) for the IAC-1239 system 10 comprises an automated Built-in-test (BIT) method. Automated BIT method is defined as capability currently being detected and annunciated through the aircraft CMS. The integrated electronic solution to BIT on the IAC-1239 system 10 achieve a FD capability of 95%”;
Where the IAC-1239 system 10 performs the functions of (the SMR functions include at least two of) processing exceedances (event exceedance detection) and processing fault detection (fault processing functions)).


	Regarding claim 15, Goodrich, Barry, and Sheldon teach the EMS of claim 10. Goodrich further teaches:
the on-board maintenance system (OMS) functions include at least that of fault processing functions, data analysis and data recording.
(Goodrich,
¶[0063]: “The IAC-1239 system 10 is capable of processing exceedances on board. Exceedance processing is capable of using collected and calculated parameter data and vibration based Condition Indicators (CIs) to detect and annunciate on board exceedances to an external caution and warning panel light or external cockpit display…”;
¶[0163]: “The IAC-1239 system 10 includes Fault Detection and Fault Isolation capability. The Fault Detection (FD) for the IAC-1239 system 10 comprises an automated Built-in-test (BIT) method. Automated BIT method is defined as capability currently being detected and annunciated through the aircraft CMS. The integrated electronic solution to BIT on the IAC-1239 system 10 achieve a FD capability of 95%”;
Where the IAC-1239 system 10 performs the functions of (the on-board maintenance system (OMS) functions include at least) fault detection (that of fault processing functions) and processing exceedances that require calculated data (data analysis) and collected data (and data recording)).

	Regarding claim 16, Goodrich, Barry, and Sheldon teach the EMS of claim 10. Goodrich further teaches:
the health and usage monitoring/management system (HUMS) functions include at least two of: vibration analysis, vehicle component usage monitoring, rotor track and balance monitoring, data recording, and event exceedance detection.
(Goodrich,
¶[0058]: “The IAC-1239 system 10 is capable of calculating the usage parameters, for total engine operating hours, number of engine starts, total single engine flying time….”;
¶[0059]: “The IAC-1239 engine monitoring provisions include engine performance monitoring, engine usage monitoring, and engine vibration monitoring”;
¶[0063]: “The IAC-1239 system 10 is capable of processing exceedances on board. Exceedance processing is capable of using collected and calculated parameter data and vibration based Condition Indicators (CIs) to detect and annunciate on board exceedances to an external caution and warning panel light or external cockpit display…”;
Where the IAC-1239 system 10 performs the functions of (the health and usage monitoring/management system (HUMS) functions include at least two of) processing exceedances (event exceedance detection) and monitoring engine usage (vehicle component usage monitoring)).


Regarding claim 17, Goodrich, Barry, and Sheldon teach the DAPU of claim 1. Sheldon further teaches:
the OMS functions comprise one or more software fault detection rules that are configured to identify a root cause based on a plurality of HUMS output data.
(Sheldon, FIG. 2; ¶[0041]-¶[0046]: (DQA module 46);
¶[0047]: “...a failure fault mode reasoning module 86 evaluates the processed vibration data from all of the sources... The reasoner combines and corroborates data from multiple sources to generate fault/failure mode rankings. The reasoner 86 is employed to infer the root cause of fault conditions with a degree of accuracy and confidence higher than what can be achieved from any single observation or CI, or even from a scalar health index that might be used to combine multiple CIs for a gearbox, for example. The rationale is that the information value of a network is greater than the sum of its individual parts. The reasoner module 86 utilizes a dependency model to calculate a ranked group of most likely causes or fault/failure modes with consideration of all of the available evidence”;
Where the failure fault mode reasoning module 86 (the OMS functions) utilizes a dependency model (comprise one or more software fault detection rules) to infer the root cause of fault conditions (that are configured to identify a root cause) based on the data from the DQA module 46 (based on a plurality of HUMS output data)).


Regarding claim 18, Goodrich, Barry, and Sheldon teach the EMS of claim 10. Sheldon further teaches:
the OMS functions comprise one or more software fault detection rules that are configured to identify a root cause based on a plurality of HUMS output data.
(Sheldon, FIG. 2; ¶[0041]-¶[0046]: (DQA module 46);
¶[0047]: “...a failure fault mode reasoning module 86 evaluates the processed vibration data from all of the sources... The reasoner combines and corroborates data from multiple sources to generate fault/failure mode rankings. The reasoner 86 is employed to infer the root cause of fault conditions with a degree of accuracy and confidence higher than what can be achieved from any single observation or CI, or even from a scalar health index that might be used to combine multiple CIs for a gearbox, for example. The rationale is that the information value of a network is greater than the sum of its individual parts. The reasoner module 86 utilizes a dependency model to calculate a ranked group of most likely causes or fault/failure modes with consideration of all of the available evidence”;
Where the failure fault mode reasoning module 86 (the OMS functions) utilizes a dependency model (comprise one or more software fault detection rules) to infer the root cause of fault conditions (that are configured to identify a root cause) based on the data from the DQA module 46 (based on a plurality of HUMS output data)).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bandy et al. (PGPub No US 2017/0186249 A1) teaches a method of health management of a monitored system that includes collecting component condition indicator data used to calculate a plurality of component health indicators. Component fault severity and potential failure modes are determined utilizing the component condition indicator data. The potential failure modes are ranked in order of likelihood to isolate the failure mode. The system further includes a communication portion to which the plurality of component health indicators and the ranked listing of fault/failure modes are transmitted for review and/or action by cognizant personnel.
Kell et al. (PGPub No US 2010/0042283 A1) teaches an aircraft integrated support system (ISS) downloads Integrated Vehicle Health Management System (IVHMS) data from an aircraft, processes the downloaded data to infer a status of aircraft systems and displays maintenance information via an Interactive Electronic Technical Manual (IETM). The ISS integrates a maintenance and support environment to bind the information flow among the various aircraft and logistics networks for a fully integrated systemic approach which optimizes aircraft operation, maintenance, and support through data collection and analysis to maximize aircraft readiness.
Watson et al. (WIPO Publication WO 2017/118670 A2) teaches systems and methods (400) to fuse aviation-related data systems for comprehensive aircraft system health monitoring are provided. One example method (400) includes obtaining (402), by one or more computing devices, fault data indicative of a plurality of fault indications provided by a first plurality of components of an aircraft. The method includes obtaining (404), by the one or more computing devices, condition indicators describing the respective operational conditions of a second plurality of components of the aircraft. The method includes fusing (406), by the one or more computing devices, the fault data with the condition indicators to form a comprehensive data set. The method includes identifying (408), by the one or more computing devices, one or more causes of the plurality of fault conditions based at least in part on the comprehensive data set. One example system includes a data fuser, a cause identifier, and an alert generator.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         
/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668